



THE WENDY’S COMPANY
LONG-TERM PERFORMANCE UNIT AWARD AGREEMENT
(this “Agreement”)
The Wendy’s Company (the “Company”), pursuant to the provisions of The Wendy’s
Company 2010 Omnibus Award Plan (the “Plan”), hereby irrevocably grants to the
Participant stated below an Award (the “Award”) of Performance Units (the
“Units”), on _____________, 20___ (the “Award Date”), as specified below:
Participant:
______________________
Performance Period:
December 30, 2019 to January 1, 2023
Target Free Cash Flow Units:
____________ (the “Free Cash Flow Units”)
Target TSR Units:
____________ (the “TSR Units”)



Each Unit represents the right to receive one (1) share of Common Stock provided
that the applicable performance goal as described in this Agreement is achieved.
Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings assigned to them under the Plan.
1.Free Cash Flow.
(a)Earning of Award. The extent to which the Participant will earn the Free Cash
Flow Units is based on the Company’s cumulative Free Cash Flow (as defined
below) for the Performance Period compared to the cumulative Free Cash Flow
Target established by the Committee for the Performance Period as shown in the
chart below (with the Threshold, Above Threshold, Target, Above Target and
Maximum cumulative Free Cash Flow amounts to be set forth on a separate exhibit
which will be provided to the Participant).
Company
Cumulative Free Cash Flow
 
Percentage of
Free Cash Flow Units Earned
Maximum
 
200.0%
Above Target
 
150.0%
Target
 
100.0%
Above Threshold
 
75.0%
Threshold
 
37.5%
Below Threshold
 
0.0%



Linear interpolation shall be used to determine the percentage of Free Cash Flow
Units earned in the event the Company’s cumulative Free Cash Flow falls between
the (i) Threshold and Above Threshold, (ii) Above Threshold and Target, (iii)
Target and Above Target or (iv) Above Target and Maximum performance levels
shown in the chart above. The Company’s cumulative Free Cash Flow will be
determined as set forth in Section 1(b) below.
(b)Calculation of Free Cash Flow. The Company’s “cumulative Free Cash Flow”
means the sum of the Company’s Free Cash Flow (as defined below) for each fiscal
year of the Performance Period.
“Free Cash Flow” means cash flows from operations minus (i) capital expenditures
and (ii) the net change in the restricted operating assets and liabilities of
the Company’s U.S. and Canadian national advertising funds and any
excess/deficit of advertising funds revenue over advertising funds expenses
included in net income, each as prepared in accordance with accounting
principles generally accepted in the United States of America (“GAAP”) and
reported in the Company’s fiscal 2020, 2021 and 2022 Consolidated





--------------------------------------------------------------------------------





Statements of Cash Flows, as adjusted (A) within the “Reconciliation of Net Cash
Provided by Operating Activities to Free Cash Flow” (or similarly titled
non-GAAP reconciliation table) as presented in the Company’s fiscal 2020, 2021
and 2022 earnings release and (B) to exclude the impact of (1) changes in
applicable accounting standards or principles, (2) the settlement of the
financial institutions class action lawsuit related to the 2015 and 2016
criminal cyberattacks, (3) any other specific non-recurring and unusual items as
described in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable fiscal year and (4) any other adjustments to the extent
approved by the Committee. Each adjustment made pursuant to the preceding
sentence shall be calculated by reference to the applicable line item on the
Company’s Consolidated Statements of Cash Flows or the applicable account or
journal entry on the Company’s general ledger.
2.Relative TSR Performance.
(a)Earning of Award. The extent to which the Participant will earn the TSR Units
is based on the Company TSR Percentile Ranking (as defined below) for the
Performance Period based on the following chart:
Company TSR Percentile Ranking
 
Percentage of TSR Units Earned
≥ 90th
 
200.0% (Maximum)
75th
 
150.0% (Above Target)
50th
 
100.0% (Target)
37.5th
 
75.0% (Above Threshold)
25th
 
37.5% (Threshold)
< 25th
 
0.0% (Below Threshold)



Linear interpolation shall be used to determine the percentage of TSR Units
earned in the event the Company TSR Percentile Ranking falls between the (i)
25th and 37.5th percentiles, (ii) the 37.5th and 50th percentiles, (iii) the
50th and 75th percentiles or (iv) the 75th and 90th percentiles listed in the
above chart. The Company TSR Percentile Ranking will be determined as set forth
in Section 2(c) below.
(b)Calculation of TSR. “TSR” means total stockholder return, which shall be
calculated as follows:
“TSR” = Change in Stock Price + Dividends Paid
Beginning Stock Price


(i)
Beginning Stock Price shall mean the average of the Closing Prices for each of
the twenty (20) trading days immediately prior to the first trading day of the
Performance Period;

(ii)
Ending Stock Price shall mean the average of the Closing Prices for each of the
last twenty (20) trading days of the Performance Period;

(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;

(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
Common Stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested;



2

--------------------------------------------------------------------------------





(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one (1) share of Common Stock for a particular trading
day; and

(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.

(c)Calculation of Company TSR Percentile Ranking. The Company shall determine
(i) the Company’s TSR for the Performance Period and (ii) the TSR for the
Performance Period of each company that was included in the S&P MidCap 400 Index
as of the last day of the Performance Period. The Company TSR Percentile Ranking
shall mean the percentage of TSRs of the companies included the S&P MidCap 400
Index as of the last day of the Performance Period that are lower than the
Company’s TSR for the Performance Period.
3.Form and Timing of Payments Under Award.
(a)Following the end of the Performance Period, the Committee shall determine
whether and the extent to which the Company’s cumulative Free Cash Flow and the
Company TSR Percentile Ranking (the “Performance Goals”) have been achieved for
the Performance Period and shall determine the number of shares of Common Stock,
if any, issuable to the Participant with respect to the level of achievement of
the Performance Goals; provided that with respect to any Award, the Committee
shall have certified the achievement of the Performance Goals. The Committee’s
determination with respect to the achievement of the Performance Goals shall be
based on the Company’s financial statements and other relevant information,
subject to any adjustments made by the Committee in accordance with this Section
3.
(b)Notwithstanding satisfaction, achievement or completion of the Performance
Goals (or any adjustments thereto as provided below), the number of shares of
Common Stock issuable hereunder may be reduced or eliminated by the Committee on
the basis of such further considerations as the Committee in its sole discretion
shall determine. The Committee shall have the right to adjust or modify the
calculation of the Performance Goals as permitted under the Plan.
(c)The Units earned pursuant to this Award shall be paid out to the Participant
in shares of Common Stock as soon as reasonably practicable following the
Committee’s determination, but in no event later than March 15, 2023. For the
avoidance of doubt, fractional shares of Common Stock shall be rounded down to
the nearest whole number without any payment therefor.
4.Change in Control.
(a)In the event a Change in Control occurs during the Performance Period, then
immediately before such Change in Control, any unvested outstanding Units shall
be converted (without proration for the percentage of the Performance Period
that has elapsed) into time-based restricted stock units (vesting on the last
day of the Performance Period); provided, that the number of Units that shall be
converted into time-based restricted stock units shall be based on (i) actual
performance through the date of the Change of Control as determined by the
Committee or (ii) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of Target
performance as determined by the Committee. If, to the extent applicable, such
time-based restricted stock units are not assumed or replaced by the
acquirer/continuing entity in connection with such Change in Control on terms
deemed by the Committee to be substantially equivalent, then all such time-based
restricted stock units shall vest (and the restrictions thereon shall lapse) on
the date of the Change in Control and shall be paid out to the Participant in
shares of Common Stock as soon as practicable following the Committee’s
determination, but in no event later than seventy-four (74) days following the
last day of the calendar year in which the Change in Control


3

--------------------------------------------------------------------------------





occurred. Any such determination(s) by the Committee shall be final and binding
on all parties, absent manifest error.
(b)In the event the Participant’s employment or service to the Company and its
Subsidiaries is terminated prior to the end of the Performance Period by the
Company or its Subsidiaries other than for Cause (and other than due to death or
Disability), or by the Participant for Good Reason, in each case following a
Change in Control, then the Participant shall become vested in the time-based
restricted stock units received pursuant to Section 4(a) above and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, in each case, that the number of restricted
stock units that shall become fully vested and free from such restrictions shall
be prorated based on the time elapsed from the Award Date to the date of
termination of employment or service. The restricted stock units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than seventy-four (74) days following the last day of the
calendar year in which the termination of employment occurred.
5.Termination of Employment or Service.
(a)If the Participant ceases employment or service to the Company and its
Subsidiaries for any reason prior to the end of the Performance Period (except
following a Change in Control as described in Section 4(b) above), the Units
shall be immediately canceled and the Participant shall thereupon cease to have
any right or entitlement to receive any shares of Common Stock under the Award.
(b)Notwithstanding Sections 3(d) and 5(a) above, in the event the Participant’s
employment or service to the Company and its Subsidiaries is terminated by the
Company or its Subsidiaries due to death or Disability, outstanding Units
granted to the Participant shall become vested and the restrictions thereon
shall immediately lapse as of the date of such termination of employment or
service; provided, that the portion of any such Units that shall become fully
vested and free from such restrictions shall be based on (i) actual performance
through the date of termination as determined by the Committee or (ii) if the
Committee determines that measurement of actual performance cannot be reasonably
assessed, the assumed achievement of Target performance as determined by the
Committee, in each case prorated based on the time elapsed from the Award Date
to the date of termination of employment or service. The Units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than seventy-four (74) days following the last day of the
calendar year in which the termination of employment occurred.
(c)In addition, notwithstanding Section 5(a) above, in the event the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries prior to the end of the
Performance Period other than for Cause (and other than (i) due to death or
Disability as described in Section 5(b) above or (ii) by the Company other than
for Cause or by the Participant for Good Reason following a Change in Control as
described in Section 4(b) above), the Units shall become vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that the portion of any such Units that
shall become fully vested and free from such restrictions shall be based on
actual performance through the end of the Performance Period as determined by
the Committee in accordance with Section 3 above, prorated based on the time
elapsed from the Award Date to the date of termination of employment or service.
The Units earned in accordance with the foregoing shall be paid out to the
Participant in shares of Common Stock as soon as practicable following the
Committee’s determination, subject to and in accordance with Section 3 above.
6.Dividend Equivalent Rights. Each Unit shall also have a dividend equivalent
right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right represents
the right to receive all of the ordinary cash


4

--------------------------------------------------------------------------------





dividends that are or would be payable with respect to the Units. With respect
to each Dividend Equivalent Right, any such cash dividends shall be converted
into additional Units based on the Fair Market Value of a share of Common Stock
on the date such dividend is paid. Such additional Units shall be subject to the
same terms and conditions applicable to the Unit to which the Dividend
Equivalent Right relates, including, without limitation, the restrictions on
transfer, forfeiture, vesting and payment provisions contained in this
Agreement. In the event that a Unit is forfeited as provided in Sections 3 and 5
above, then the related Dividend Equivalent Right shall also be forfeited.
7.Withholding Taxes. The Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold, from
any cash, shares of Common Stock, other securities or other property deliverable
in respect of the Units or from any compensation or other amounts owing to the
Participant, the amount (in cash, Common Stock, other securities or other
property) of any required withholding taxes in respect of the Units, and to take
such other action as may be necessary in the opinion of the Committee or the
Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by (a)
the delivery of shares of Common Stock (which are not subject to any pledge or
other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (b) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable upon
settlement of the Units a number of shares with a Fair Market Value equal to
such withholding liability. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
8.Securities Laws. The Participant agrees that the obligation of the Company to
issue shares of Common Stock upon the achievement of the Performance Goal shall
also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.
9.Bound by Plan. The Units have been granted subject to the terms and conditions
of the Plan, a copy of which has been provided to the Participant and which the
Participant acknowledges having received and reviewed. Any conflict between this
Agreement and the Plan shall be decided in favor of the provisions of the Plan.
Any conflict between this Agreement and the terms of a written employment
agreement for the Participant that has been approved, ratified or confirmed by
the Board of Directors of the Company or the Committee shall be decided in favor
of the provisions of such employment agreement. This Agreement may not be
amended, altered, suspended, discontinued, cancelled or terminated in any manner
that would materially and adversely affect the rights of the Participant except
by a written agreement executed by the Participant and the Company.
10.Clawback. Notwithstanding anything to the contrary contained herein, in the
event of a material restatement of the Company’s issued financial statements,
the Committee shall review the facts and circumstances underlying the
restatement (including, without limitation, any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may, in the Committee’s sole discretion,
direct the Company to recover all or a portion of the Units or any gain realized
on the settlement of the Units or the subsequent sale of Common Stock acquired
upon settlement of the Units with respect to any fiscal year in which the
Company’s financial results are negatively impacted by such restatement. If the
Committee directs the Company to recover any such amount from the Participant,
then the Participant agrees to and shall be required to repay any such amount to
the Company within thirty (30) days after the Company demands repayment. In
addition, if the Company is required by law to include


5

--------------------------------------------------------------------------------





an additional “clawback” or “forfeiture” provision to outstanding awards, then
such clawback or forfeiture provision shall also apply to this Award as if such
additional provision had been included on the date of grant and the Company
shall promptly notify the Participant of such additional provision. In addition,
if a court determines that the Participant has engaged or is engaged in
Detrimental Activities during the Participant’s employment or service with the
Company or its Subsidiaries or after the Participant’s employment or service
with the Company or its Subsidiaries has ceased, then the Participant, within
thirty (30) days after written demand by the Company, shall return the Units or
any gain realized on the settlement of the Units or the subsequent sale of
Common Stock acquired upon settlement of the Units.
11.Electronic Delivery. By accepting the Award of Units evidenced by this
Agreement, the Participant hereby consents to the electronic delivery of all
documentation, including prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules. This
consent may be revoked in writing by the Participant at any time upon three (3)
business days’ notice to the Company, in which case all documents, including
subsequent prospectuses, annual reports and other information, will be delivered
in hard copy to the Participant.
12.Notices. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy’s Company, One Dave Thomas Boulevard, Dublin, Ohio 43017,
Attention: Corporate Secretary, or any other address designated by the Company
in a written notice to the Participant. Notices to the Participant will be
directed to the address of the Participant then currently on file with the
Company, or at any other address given by the Participant in a written notice to
the Company.
13.No Right to Employment. This grant does not constitute an employment
contract. Nothing in this Agreement or the Plan shall (a) confer upon the
Participant the right to continue to serve as a director or officer to, or to
continue as an employee or service provider of, the Company or its Affiliates
during all or any portion of the Performance Period or (b) be deemed to be a
modification or waiver of the terms and conditions set forth in any written
employment agreement for the Participant that has been approved, ratified or
confirmed by the Board of Directors of the Company or the Committee.
14.Section 409A of the Code. If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Units (or any portion thereof), such
provision shall be restructured, to the minimum extent possible, in a manner
determined by the Company (and reasonably acceptable to the Participant) that
does not cause such an accelerated or additional tax. It is intended that this
Agreement shall not be subject to Section 409A of the Code by reason of the
short-term deferral rule under Treas. Reg. Section 1.409A-1(b)(4), and this
Agreement shall be interpreted accordingly.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Furthermore, delivery of a copy of a
counterpart signature by facsimile or electronic transmission shall constitute a
valid and binding execution and delivery of this Agreement, and such copy shall
constitute an enforceable original document.


6

--------------------------------------------------------------------------------





17.Electronic Signature. This Agreement may be executed and exchanged by
facsimile or electronic mail transmission, and the facsimile or electronically
transmitted copies of each party’s respective signature will be binding as if
the same were an original signature. This Agreement may also be executed through
the use of electronic signature, which the Company and Participant acknowledge
is a lawful means of obtaining signatures in the United States. Each party
agrees that its electronic signature is the legal equivalent of such party’s
manually written signature on this Agreement and therefore shall be the same,
and shall have the same force and effect, as such party’s manually written
signature. Each party further agrees that its use of a key pad, mouse or other
device to select an item, button or icon, or to perform any other similar
act/action, regarding any agreement, acknowledgement, consent terms, disclosures
or conditions constitutes such party’s signature, acceptance and agreement as if
actually signed by such party in writing. Furthermore, to the extent applicable,
all references to signatures in this Agreement may be satisfied by procedures
that the Company or a third party designated by the Company has established or
may establish for an electronic signature system.
18.Data Privacy. Participant agrees and acknowledges that by entering into this
Agreement and accepting this Award, Participant (a) consents to the collection,
use and transfer, in electronic or other form, of any of Participant’s personal
data that is necessary or appropriate to facilitate the implementation,
administration and management of this Award and the Plan, (b) understands that
the Company may, for purposes of implementing, administering and managing the
Plan, hold certain personal information about Participant, including
Participant’s name, home address, telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
and details of all awards or entitlements to awards granted to Participant under
the Plan or otherwise (“Personal Data”), (c) understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
shares of common stock issued upon vesting of the Award may be deposited, and
that these recipients may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the United States, (d) waives any data privacy rights Participant may have
with respect to the data, and (e) authorizes the Company, its Affiliates and its
agents, to store and transmit such information in electronic form. Participant
understands that Participant is providing consent under this Section on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke consent, Participant’s employment status or service with the Company
will not be affected; the only consequence of Participant’s refusing or
withdrawing consent is that the Company would not be able to grant the Award or
other awards to Participant or implement, administer or maintain such awards.
19.Validity of Agreement. This Agreement shall be valid, binding and effective
upon the Company on the Award Date. However, the Units evidenced by this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if this Agreement is duly rejected. The Participant may reject
this Agreement and forfeit the Units by notifying the Company or its designee in
the manner prescribed by the Company and communicated to the Participant;
provided that such rejection must be received by the Company or its designee no
later than the earlier of (a) ______________, 20___ and (b) the date the Units
first vest pursuant to the terms hereof. If this Agreement is rejected on or
prior to such date, the Units evidenced by this Agreement shall be forfeited,
and neither the Participant nor the Participant’s heirs, executors,
administrators and successors shall have any rights with respect thereto.
[Remainder of page intentionally left blank.]












7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, by a duly authorized officer thereof, has
caused this Long-Term Performance Unit Award Agreement to be executed as of the
Award Date stated above.


THE WENDY’S COMPANY




By:
 
Name:
 
Title:
 





8